229 Ga. 691 (1972)
194 S.E.2d 76
HARRIS
v.
THE STATE.
27454.
Supreme Court of Georgia.
Submitted September 13, 1972.
Decided November 9, 1972.
*692 Glenn Zell, William H. Alexander, for appellant.
Lewis R. Slaton, District Attorney, Morris H. Rosenberg, Joel M. Feldman, Donald G. Frost, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Assistant Attorney General, Thomas W. Greene, Deputy Assistant Attorney General, for appellee.
JORDAN, Justice.
Counsel for the appellant having informed this court that the appellant died on October 15, 1972, the appeal is dismissed. Taylor v. State, 137 Ga. 86 (72 SE 898); Hicks v. State, 228 Ga. 538 (186 SE2d 740).
Appeal dismissed. All the Justices concur.